Exhibit 99.1 Brookfield Residential Properties Inc. News Release Investors, analysts and other interested parties can access Brookfield Residential’s 2011 Year End Results as well as the Shareholders’ Letter, and Supplemental Information on Brookfield Residential’s website under the Investors /Financial Reports section at www.brookfieldrp.com. The 2011 Year End Results conference call can be accessed via webcast on February 15, 2012 at 11 a.m. Eastern Time at www.brookfieldrp.com or via teleconference at 1-800-319-4610 toll free in North America. For overseas calls please dial 1-604-638-5340, at approximately 10:50 a.m. Eastern Time. The teleconference taped rebroadcast can be accessed until March 15, 2012 at 1-800-319-6413 or 604-638-9010 (Password 1231#). BROOKFIELD RESIDENTIAL REPORTS 2 Calgary, Alberta, February 14, 2012 – (BRP: NYSE/TSX) Brookfield Residential Properties Inc. (“Brookfield Residential”) today announced financial results for the year ended December 31, 2011. The financial results are based on U.S. Generally Accepted Accounting Principles (U.S. GAAP).The Letter to Shareholders and the company’s Supplemental Information contain further information on the company’s strategy, accomplishments, outlook, operations and financial results. Shareholders are encouraged to read these documents, which are available on the company’s website at www.brookfieldrp.com. “Performance in the fourth quarter was extremely positive, particularly from our Canadian operations.As expected, the merger has created a one-of-a-kind North American land developer and homebuilder with solid cash flows and performance from our well established Canadian operations and good optionality and upside from a recovering U.S. market,” commented Alan Norris, President and CEO of Brookfield Residential. FINANCIAL HIGHLIGHTS Results of Operations Three Months Ended Dec. 31 Twelve Months Ended Dec. 31 (US$ millions, except per share amounts) Total revenue $ Gross margin - $ 88 72 Gross margin - % 24
